UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7138


ARTHUR RODGERS,

                  Plaintiff - Appellant,

          v.

BOBBY SHEARIN, Warden,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cv-01962-CCB)


Submitted:   February 9, 2012               Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Rodgers, Appellant Pro Se.    Sarah Whynne Finnegan Rice,
Stephanie Judith Lane Weber, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Arthur Rodgers, a Maryland inmate, seeks to appeal the

district court’s order denying his motions for injunctive and

other relief and the appointment of counsel.                        We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).                “[T]he timely filing of a notice

of   appeal    in     a   civil   case   is       a   jurisdictional   requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order denying injunctive relief

was entered on the docket on June 8, 2011.                     The notice of appeal

was filed on August 21, 2011. *               Because Rodgers failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                       We deny as moot

the pending motion to consolidate this case with appeal number

11-7359,      which       has   been   dismissed.         We   dispense   with   oral

      *
       For the purpose of this appeal, we assume that the date
indicated in the certificate of service is the date the notice
of appeal was delivered to prison officials for mailing to the
court.   Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                              2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3